Citation Nr: 0810739	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  00-00 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for pneumonia with high 
fever to include as due to undiagnosed illness.

2.  Entitlement to service connection for fatigue to include 
as due to undiagnosed illness.

3.  Entitlement to service connection for crawling sensation 
in right lower extremity to include as due to undiagnosed 
illness.

4.  Entitlement to service connection for bilateral knee 
chondromalacia to include as due to undiagnosed illness.

5.  Entitlement to service connection for a right wrist 
condition to include as due to undiagnosed illness.

6.  Entitlement to service connection Achilles tendinitis to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to May 
1986, and from March 1987 to July 1991.  The veteran served 
in Southwest Asia during Operations Desert Storm and Desert 
Shield from August 1990 to March 1991.   

This matter comes before the Board of Veterans' Appeals 
(Board) following Board remands of November 2000, November 
2003, February 2005, and June 2006.  This matter was 
originally on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

In correspondence dated in October 2000, the veteran 
requested an RO hearing.  The RO provided the veteran with 
such a hearing, as evidenced by a transcript in the file, 
dated in March 2001.  In a letter dated in June 2001, the RO 
asked the veteran whether he wished to have a Board hearing.  
The veteran failed to respond to this correspondence and the 
Board, therefore, concludes there are no outstanding hearing 
requests. 




FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The evidence does not show that the veteran incurred 
pneumonia in service and the competent medical evidence does 
not show the veteran currently has chronic residuals of 
pneumonia or high fever.  

3.  The competent medical evidence does not show that the 
veteran suffers from chronic fatigue syndrome; the veteran's 
reported fatigue is a manifestation of his service-connected 
PTSD.

4.  The veteran's crawling sensation in right lower extremity 
is attributable to a known clinical diagnosis of restless leg 
syndrome; the competent medical evidence does not show that 
the restless leg syndrome had its onset during active duty 
service or is related to an event in service.  

5.  The veteran's joint pain of the knees is attributable to 
a known clinical diagnosis of bilateral chondromalacia; the 
competent medical evidence does not show that the 
chondromalacia had its onset during active duty service or is 
related to an event in service.  

6.  The veteran's preexisting residuals of a right wrist 
fracture underwent no increase in severity during service.

7.  The tenderness of the right wrist detected on examination 
in December 1998 was attributed to known clinical diagnoses 
and the competent medical evidence does not relate those 
diagnoses to an incident of the veteran's active duty 
service.

8.  There are currently no objective indications of a right 
wrist disability.  

9.  The veteran's ankle pain is attributable to a known 
clinical diagnosis of Achilles tendinitis; the competent 
medical evidence does not relate this disorder to the 
veteran's active duty service.


CONCLUSIONS OF LAW

1.  Pneumonia with high fever, including as due to an 
undiagnosed illness, was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.303, 3.317 (2007).  

2.  Fatigue, including as due to an undiagnosed illness, was 
not incurred or aggravated during active service.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.303, 3.317 (2007).  

3.  Crawling sensation in right lower extremity, including as 
due to an undiagnosed illness, was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.303, 3.317 (2007).  

4.  Bilateral knee chondromalacia, including as due to an 
undiagnosed illness, was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.303, 3.317 (2007).  

5.  A right wrist condition, including as due to an 
undiagnosed illness, was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.303, 3.317 (2007).  

6.  Achilles tendinitis, including as due to an undiagnosed 
illness, was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 
2007); 38 C.F.R §§ 3.303, 3.317 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 and Board Remands

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The veteran was provided with notice in correspondences dated 
in March 2004 and June 2006.  In both letters the Appeals 
Management Center (AMC) advised the veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits, what duty VA had in 
obtaining relevant evidence, and what duty the veteran had in 
obtaining relevant evidence.  In both letters the AMC 
requested that the veteran send any evidence in his 
possession that pertained to the claims.  In the June 2006 
correspondence, the AMC informed the veteran of what the 
evidence needed to show to establish entitlement to service 
connection for an undiagnosed illness.  The AMC also informed 
the veteran that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The AMC also explained how the disability rating 
and effective date are determined.  The Board finds that in 
issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman and the Board remand of June 2006.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist, including as directed in the Board's remands.  
The RO has obtained the veteran's service medical records, VA 
Medical Center (VAMC) treatment records, and all private 
medical records that the veteran requested.  

The veteran was provided with VA examinations in December 
1998 and May 2005.  A report of the May 2005 VA examination 
indicates that the examiner addressed the criteria pertaining 
to disabilities claimed as due to undiagnosed illness as 
requested by the Board in the remand of February 2005.  VA 
also obtained a medical opinion in response to the Board's 
June 2006 remand.  This opinion, dated in March 2007, has 
been associated with the claims file.

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

II.  Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

A pre-existing injury or disease will be considered to have 
been aggravated by  active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2007).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117(a)(1) (West 2002); 38 C.F.R. § 3.317(a) 
(2007).  

A "Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317 (2007).  A "qualifying chronic 
disability" includes:  (A) an undiagnosed illness, (B) the 
following medically unexplained chronic multi symptom 
illnesses: chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary of VA determines is a medically unexplained 
chronic multi-symptom illness; or (C) any diagnosed illness 
that the Secretary determines, in regulations, warrants a 
presumption of service connection.  38 U.S.C.A. §1117(a)(2) 
(West 2002); 38 C.F.R. § 3.317(a)(2)(i) (2007).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  Signs or symptoms which may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to: (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs and symptoms; (7) neuropsychological signs 
or symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; (13) menstrual 
disorders.  38 C.F.R. § 3.317(a)(3)-(6) (2007).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98.  

Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  

III.  Evidence and Analysis

Pneumonia

The veteran has claimed that he was hospitalized with either 
a high fever or pneumonia in service and that he currently 
suffers from residuals of one of these conditions.  In his 
claim for compensation benefits, dated in February 1998, the 
veteran claimed he was exposed to burning oil, smoke, and 
fumes from oil fires while in the Gulf Region, causing high 
fever, extreme fatigue, a crawling sensation in his right 
leg, and severe joint pain.  In his substantive appeal, dated 
in November 1999, he claimed he experienced three to five 
episodes of the flu each year as a result of his pneumonia 
while in the military.  

The veteran's service medical records included a Southwest 
Asia Demobilization/Redeployment Medical Evaluation dated in 
May 1991, showing that the veteran reported he had incurred 
rule out pneumonia while serving in the Southwest Asia 
region.  There are no treatment records confirming this.  The 
service medical records did include a radiology report, dated 
in May 1991, in which the radiologist reported that a chest 
x-ray revealed a nodule density on the right suprahilar 
region, which was related to the vessel-on-end or a 
granuloma.

Post-service medical evidence include two VA examination 
reports.  In a VA general medical examination report, dated 
in December 1998, Dr. J.S. stated that upon reviewing the 
claims file, he was unable for find records confirming 
hospitalization for pneumonia.  Dr. J.S. did, however, note 
the May 1991 radiology report confirming that the veteran had 
a nodule density.  Dr. J.S. did not specify the significance 
of this, if any.  

On physical examination, Dr. J.S. reported the veteran 
appeared to be in good health.  Respirations were 12 per 
minute with no dyspnea noted.  Lungs were clear without 
wheezes, rhonchi, or rales.  Dr. J.S. concluded that this was 
a normal examination for a person of this age, with the 
exception of the sad expression on the veteran's face.

In the May 2005 VA examination report, W.A., Physician 
Assistant, Certified (PA-C), reported that the veteran was 
unsure whether he ever had pneumonia, but claimed to have 
suffered from a high fever in service requiring 
hospitalization for two weeks.  The veteran denied chronic 
cough, chest pain or shortness of breath, or hemoptysis.  The 
veteran's weight had also remained stable over the past year.  
On examination, W.A. found lungs to be clear to auscultation 
without rales, rhonchi, wheezing, or rubs, and resonant to 
percussion.  W.A. diagnosed pneumonia by history, no 
sequelae.  W.A. also confirmed that he had reviewed the 
claims file.

The Board finds no basis to grant service connection for 
pneumonia and/or high fever, including as due to an 
undiagnosed illness.  First, the medical evidence fails to 
show a current diagnosis of either pneumonia or chronic fever 
or that the veteran currently suffers from chronic residuals 
of any previous episodes of these diseases.  Both VA 
examiners based their opinions on a review of the claims 
file, history reported by the veteran, and current 
examination findings.  For these reasons, the Board finds 
these opinions to be both reliable and probative.

The Board declines to give any weight to the veteran's 
opinion that he currently suffers from residuals of either 
pneumonia or fever.  As a layperson, he has no professional 
expertise.  Lay assertions regarding medical matters such as 
diagnosis or etiology of a disability have no probative value 
because laypersons are not competent to offer medical 
opinions.  Where a claim involves issues of medical fact, 
such as causation or diagnosis, competent medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  There being no competent medical evidence contrary 
to the VA examination reports of record, they are 
controlling.  There is no current chronic disability and 
thus, no basis to grant service connection for these diseases 
or residuals thereof.  Id.  

Second, the evidence also fails to support granting service 
connection based on the presence of a current qualifying 
chronic disability for Persian Gulf veterans (i.e. an 
undiagnosed illness).  Although the veteran has described 
three to five episodes of flu annually, the lack of objective 
findings on examination and the lack of medical records 
documenting these illnesses weigh against the veteran's 
claim.  Moreover, the medical evidence was negative for, and 
the veteran has denied the presence of, other objective signs 
such as chronic cough, chest pain, or shortness of breath.  
For reasons explained above, the opinions from Dr. J.S. and 
W.A., PA-C, are both reliable and probative and outweigh any 
evidence to the contrary.  There being no credible evidence 
of a chronic qualifying disability, the Board may not grant 
service connection for such a disability.  38 U.S.C.A. 
§1117(a)(2) (West 2002); 38 C.F.R. § 3.317(a)(2)(i) (2007).  

Fatigue

According to a transcript of the veteran's RO hearing in 
March 2001, he testified that his fatigue began approximately 
three years after his discharge.  The veteran had been told 
it was due to his job and a medication he was taking.  The 
veteran claimed he only slept between four and six hours 
nightly.   

In a VA general medical examination report, dated in December 
1998, Dr. J.S. noted that he and the veteran had discussed 
the veteran's chronic fatigue very thoroughly.  Dr. J.S. 
noted that the veteran worked the night shift and had done so 
since 1993.  Dr. J.S. also noted that the veteran slept for 
three hours when he came home from work in the morning and 
then later slept four hours before going to work.  The 
veteran did not exercise and reported taking sleep medicine.  
Dr. J.S. concluded that the veteran's schedule could be a 
major cause of his fatigue.  

In the December 1998 VA neurological examination report, Dr. 
H.M. reported that the veteran complained of chronic fatigue 
that began two to three years after leaving the military.  
According to the report, the veteran attributed the problem 
to his work schedule, which began at 1:00 A.M. and ended at 
9:30 A.M.  Dr. M.H. discussed neurologic examination findings 
and concluded the veteran's subjective feeling of chronic 
fatigue could be related to his PTSD, but was probably 
related to his work schedule.  

In the May 2005 VA examination report, W.A., Physician 
Assistant, Certified (PA-C), assessed fatigue, more likely 
than not due to the veteran's depression and PTSD.  In the 
report, W.A. discussed the veteran's complaints of constant 
fatigue and his night shift at work.  W.A. also discussed the 
veteran's history of depression and PTSD.  W.A.'s assessment 
was fatigue, more likely than not due to the veteran's 
depression and PTSD.  W.A. also assessed chronic fatigue 
syndrome, but referred to the other VA examination report for 
further explanation.

In a May 2005 VA orthopedic examination report, Dr. N.C. 
discussed the veteran's complaints of fatigue.  The doctor 
concluded that the veteran did not meet the criteria for 
chronic fatigue syndrome.  In his report, the doctor noted 
that there was no history or diagnosis of chronic fatigue 
syndrome and that the veteran took no medications for it.  
Dr. N.C. concluded that the veteran's fatigue was most likely 
related to his PTSD because he presented with insomnia, 
fatigue, and depression related to his psychological 
problems.

The Board does not find that service connection for chronic 
fatigue syndrome is warranted because the evidence fails to 
show the veteran meets the criteria for this disability.  
Although W.A.'s assessment was "chronic fatigue syndrome," 
the Board finds this assessment to be less probative than 
that found in Dr. N.C.'s report because W.A. referred to that 
report for further explanation.  It is apparent that W.A. was 
deferring to Dr. N.C. for a definitive conclusion on this 
issue.  

Regarding Dr. N.C.'s statement relating the veteran's fatigue 
to his depression, the Board finds that it does not support 
his claim.  This statement does not establish that the 
veteran's fatigue is a separate disability; instead, Dr. 
N.C.'s statement only confirms that the veteran experiences 
fatigue as a symptom of his service-connected PTSD.  

As the fatigue is considered a manifestation of the service-
connected PTSD, VA is prohibited from assigning a separate 
evaluation for it.  See 38 C.F.R. § 4.14 (2007) (providing 
that the evaluation of the same manifestation under different 
diagnoses is to be avoided).  The Board has no basis to grant 
service connection for chronic fatigue syndrome, including as 
due to an undiagnosed illness.  

Crawling Sensation, Right Lower Leg

According to a transcript of the veteran's RO hearing in 
March 2001, he testified that his crawling sensation began 
two to three years after his discharge.  The veteran claimed 
he had been treated with medication for the symptoms, but 
that there was no diagnosis.  The veteran also submitted a 
statement dated in January 2005 in which he reported he had 
been treated for crawling sensation of the right leg a VAMC 
Beaumont and Houston.  The veteran reported he took Calcet, 
Sulindac, and Omeprazole for this condition.  

The veteran's service medical records were negative for 
complaints of tingling in the right leg.  The earliest 
records of such a complaint is found in a VA progress note, 
dated in November 1996.  According to that note, the veteran 
told a social worker he had various symptoms-such as aching 
joints and tingling in the arms and legs-that he felt were 
related to his Gulf War experience.  

The medical evidence also included several VA examination 
reports.  In a December 1998 VA neurological examination 
report, Dr. H.M. reported that the veteran began experiencing 
a sensation in the right leg four years earlier.  The 
sensation occurred either when he was standing up or laying 
down trying to fall asleep.  On examination, Dr. H.M. found 
muscle tone and strength to be normal in all four 
extremities.  Sensory examination was intact to all tested 
modalities, including pinprick, light touch, proprioception, 
vibration, and temperature.  Deep tendon reflexes were 
physiologic and symmetric.  Gait was normal with adequate 
tiptoe, heel, and tandem walking.  The doctor concluded that 
the examination was completely normal and did not reveal any 
sensory deficits in the right lower extremity.  The doctor 
found no evidence on examination of any peripheral nerve 
dysfunction and determined that the etiology of the complaint 
was unclear.     

In the May 2005 VA examination report, W.A., Physician 
Assistant, Certified (PA-C), discussed the veteran's 
complaints of a crawling sensation in the leg intermittently, 
two to three times a month, lasting two hours.  Examination 
findings, including neurologic examination, were 
unremarkable.  W.A. diagnosed restless leg syndrome right 
leg.  

In a VA opinion report, dated in March 2007, C.D., PA-C, 
advised that he had reviewed the veteran's claims file, 
including the May 2005 VA examination report prepared by 
W.A., PA-C and service medical records.  After noting that he 
had reviewed the veteran's service medical records, including 
on deployment and reenlistment, C.D. noted that in 1991 the 
veteran complained of sleeping difficulties, depression, and 
nervousness, but that there was no diagnosis of restless leg 
syndrome or documentation of complaints of "creepy 
crawling" feelings.  Therefore, C.D. concluded, it was less 
likely as not that this problem occurred in service.   

Given the current diagnosis of restless legs syndrome, C.D. 
felt that it was less likely than not that the veteran's 
restless leg syndrome was an undiagnosed illness due to 
exposure during the Gulf War.  C.D. cited Harrison's 15th 
Edition Principles of Internal Medicine, which stated, 
according to C.D., that restless legs syndrome was a common 
chronic disorder that often had a familial basis with 
evidence of an autosomal dominant inheritance.  

The claim for tingling in the right leg cannot be granted as 
due to an undiagnosed illness because the medical evidence 
attributes the veteran's crawling sensation to a known 
clinical diagnosis: restless legs syndrome.  Service 
connection cannot be granted for restless legs syndrome on a 
direct basis because the competent medical evidence does not 
relate this condition to any incident of the veteran's active 
duty service.  In making this conclusion, the Board weighs 
heavily the absence of any complaints for the disorder in the 
veteran's service medical records and the negative opinion 
from C.D.  C.D.'s opinion is particularly probative because 
he reviewed the claims file and all pertinent evidence and 
supported his conclusion with reasons supported by the 
records.   

Bilateral Knees

The veteran's claim for a bilateral knee disability must be 
denied because his knee pain has been attributed to a known 
clinical diagnosis and the competent medical evidence does 
not relate that disorder to an event in the veteran's active 
duty service.  

The pertinent evidence is found in VA examination reports, 
dated in December 1998 and May 2005.  In the December 1998 VA 
joints examination report, Dr. C.G. reported that the veteran 
complained of bilateral knee pain that increased with 
activity.  On examination, the veteran had zero to 140 
degrees of motion bilaterally with no locking, no anterior or 
posterior drawer, and no McMurray's.  There was no medial or 
lateral joint line tenderness and there was no effusion 
bilaterally.  The veteran did have crepitation of the 
patellofemoral joint bilaterally.  Dr. C.G. determined that 
the veteran had chondromalacia of the patella of the 
bilateral knees, which appeared to be mild to moderately 
symptomatic depending on activity level.  VA radiology 
report, dated in December 1998, Dr. S.S. noted that x-rays of 
the bilateral knees showed no abnormalities.

According to the May 2005 VA examination report, the veteran 
reported pain in the left knee, but denied pain in the right.  
The veteran reported no injury to the knees.  Prolonged 
walking and cold weather aggravated the knee pain.  On 
examination, Dr. N.C. found the knees to have full range of 
motion (zero to 140 degrees) with minimal crepitus.  The 
veteran exhibited no evidence of pain on motion.  X-rays of 
both knees revealed no acute fracture or dislocation, but did 
show slight narrowing in the medial compartment bilaterally.  
Dr. N.C. diagnosed bilateral knee chondromalacia with minimal 
to moderate residuals and minimal to mild degenerative joint 
disease.  The onset of the bilateral chondromalacia patella, 
Dr. N.C. stated, was less likely related to the in-service 
disease or injury.

The claim for joint pain of the knees cannot be granted as 
due to an undiagnosed illness because the medical evidence 
attributes this pain to known clinical diagnoses: 
chondromalacia patella and degenerative joint disease.  
Service connection cannot be granted for these diagnosed 
conditions for two reasons.  First, the veteran's service 
medical records are negative for treatment of a knee injury 
and the veteran has not alleged an in-service knee injury.  
Thus, there is no evidence of an in-service knee injury.  
Second, there is no medical evidence of a nexus between the 
current disability and any event of the veteran's military 
service.   

Right Wrist

At the veteran's RO hearing, he testified that he fractured 
his right wrist prior to entering service, but that he 
continued to experience problems with his right wrist during 
service.  The veteran's service medical records are negative 
for treatment, complaints, or a diagnosis of a right wrist 
disorder.  At his hearing, the veteran acknowledged that he 
received no treatment for a right wrist condition in service.

The medical evidence pertaining to a right wrist condition is 
found in VA joints examination reports, dated in December 
1998 and May 2005.  In the December 1998 examination report, 
Dr. C.G. noted that the veteran fractured his right wrist in 
1974 after falling from a truck.  On examination of the right 
wrist, Dr. C.G. found flexion to be to 85 degrees, extension 
to 75 degrees, ulnar deviation to 40 degrees, and radial 
deviation to 20 degrees.  The veteran was tender over the 
extensor tendons of the wrist.  X-rays of the right wrist 
demonstrated no fractures, dislocations, or subluxations with 
movement.  

Dr. C.G. concluded the veteran had an old fracture that 
appeared to be well healed and nontender on examination.  He 
did have some evidence of synovitis and tendinitis of the 
extensor tendons of the wrist that appeared to be mildly 
symptomatic according to the doctor.  

In the May 2005 VA examination report, Dr. N.C. noted that 
the veteran had history of right wrist fracture in 1974 prior 
to joining service, but denied current pain, redness, 
swelling, locking, or fatigability in the right wrist.  The 
veteran also denied migratory joint pain.  On examination of 
the wrists, extension was from zero to 70 degrees, flexion 
was from zero to 80 degrees, radial deviation was from zero 
to 20 degrees, and ulnar deviation was from zero to 45 
degrees bilaterally.  There was no evidence of pain, 
stiffness, lack of endurance, weakness, or incoordination on 
movement.  Dr. N.C. diagnosed right wrist fracture with no 
residuals.  

The Board finds no basis to grant service connection for a 
right wrist condition.  First, the evidence does not show 
that any residuals of the veteran's pre-service right wrist 
increased in severity during such service.  The absence of 
any complaints in service for a right wrist condition weighs 
heavily against the veteran's claim.  The only evidence 
pertaining to the veteran's condition in service are his 
statements at his RO hearing.  The veteran, however, provided 
no examples of what sort of right wrist problems he had in 
service or otherwise allege that his right wrist disorder had 
increased in severity.  The absence of treatment for a right 
wrist condition after service also weighs against the 
veteran's claim.

The evidence also fails to show objective indications of a 
qualifying chronic disability of the right wrist.  The only 
right wrist abnormality detected on examination was 
tenderness, and this was attributed to known clinical 
diagnoses of synovitis and tendinitis of the extensor 
tendons.  Moreover, the more recent examination report was 
negative for any objective signs of a right wrist 
abnormality.  This report provides no support for the 
veteran's claim because entitlement to service-connected 
benefits requires there to be a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Achilles Tendinitis

The veteran's service medical records included a record of 
emergency care, dated in June 1984.  According to that 
document, the veteran presented with left ankle pain after 
sustaining an injury.  X-rays were negative for a fracture.  
On examination, the veteran was found to have a swollen left 
ankle and the assessment was a sprained left ankle.  The 
service medical records were negative for additional 
treatment of any abnormalities of the left ankle.  

In a VA joints examination report, dated in December 1998, 
Dr. C.G. reported that the veteran complained of pain in the 
left ankle and that he had been diagnosed with left Achilles 
tendinitis four years earlier.  Examination of the left ankle 
demonstrated dorsiflexion to 20 degrees, plantar flexion to 
60 degrees, inversion of 40 degrees, and eversion of 20 
degrees.  There was no anterior drawer.  Radiographs of the 
left ankle demonstrated no fractures, dislocations or 
subluxations; joint spaces were well maintained.  Dr. C.G. 
concluded that the veteran had Achilles tendinitis in the 
left ankle that appeared to be mild to moderately 
symptomatic, depending on the activity level.   

A VA progress note, dated in December 1994, confirmed that 
the veteran had been diagnosed with left ankle tendinitis; no 
other information is ascertainable from this document.   

In a VA examination report, dated in May 2005, Dr. N.C. noted 
the veteran's history of left ankle pain in 1984 and 
diagnosis of left ankle Achilles tendinitis in 1994.  At 
present, the veteran denied pain, redness, swelling, locking, 
or fatigability in the left ankle.  On examination of the 
ankles, Dr. N.C. found no evidence of swelling, crepitus, or 
tenderness.  Dr. N.C. also found no evidence of tenderness in 
the Achilles tendon.  Bilateral ankle dorsiflexion was from 
zero to 20 degrees, plantar flexion was from zero to 45 
degrees, with no evidence of pain, tenderness, or weakness.  
Both ankles were adequately aligned, with no varus or valgus.  
Dr. N.C. diagnosed history of left Achilles tendinitis, onset 
in 1994, with minimal residuals.  The tendinitis was less 
likely related to any in service injury or disease according 
to the doctor.  

The claim for ankle pain cannot be granted as due to an 
undiagnosed illness because the medical evidence attributes 
the veteran's ankle pain to a known clinical diagnosis; 
namely, Achilles tendinitis.  Service connection cannot be 
granted for Achilles tendinitis because the competent medical 
evidence does not relate this condition to the veteran's 
active duty service, but instead, shows that it had its first 
onset after the veteran's discharge.  Dr. N.C.'s opinion is 
credible because he based it on a review of the veteran's 
objective medical history as found in his records, current 
examination findings, and subjective history as reported by 
the veteran.  There is no medical evidence contradicting Dr. 
N.C.'s opinion.

IV.  Doctrine of Reasonable Doubt

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  38 U.S.C.A. § 
5107(b) (West 2002).  Accordingly, the Board must deny each 
claim on appeal.




ORDER

1.  Service connection for pneumonia with high fever to 
include as due to undiagnosed illness is denied.

2.  Service connection for fatigue to include as due to 
undiagnosed illness is denied.

3.  Service connection for crawling sensation in right lower 
extremity to include as due to undiagnosed illness is denied.

4.  Service connection for bilateral knee chondromalacia to 
include as due to undiagnosed illness is denied.

5.  Service connection for a right wrist condition to include 
as due to undiagnosed illness is denied.

6.  Service connection for Achilles tendinitis to include as 
due to undiagnosed illness, is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


